Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 12/10/21 has been entered and fully considered.
Claims 21, 22, 23, 24 and 33 have been amended.
Claim 1-13 and 32 have been cancelled.
Summary
The double patenting rejection is withdrawn in light of the amendments in the co-pending application.
The 112 rejection is withdrawn in light of Applicant’s amendments.
Applicant’s arguments see pages 9-15, filed 12/10/21, with respect to 14-31 and 33 have been fully considered and are persuasive.  The 103 rejection of claims 14-31 and 33 have been withdrawn.
Claims 14-31 and 33 are pending and have been considered.
Reasons for Allowance
Claims 14-31 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of Applicant’s invention recited in the claims; which is outside the scope of prior art.
	CLARK ET AL. (US 7189269, on IDS filed 7/24/2020) is the closest prior art that teaches:

	However CLARK differs from the claimed invention in that CLARK does not disclose or suggest a fuel composition comprising a. a fuel component, b. an oxygenate component in a specific volume amount of the total fuel composition volume, with a particular molar mass range, and specific chemical structure, and c. a renewable paraffinic diesel component in a specific volume amount of the total fuel composition volume; and wherein the sum amount of b. the oxygenate component and c. the renewable paraffinic diesel component is from 26-76 vol-% of the total fuel composition volume.
In other words, Applicant’s claimed invention provides benefits with diesel emissions, and between lines 22-27 on page 2 states “against expectations, compositions containing renewable paraffinic diesel fuel from 10 to 30%, an oxygenate component of formula I from 10 to 40% and fossil diesel, have been shown to reduce PM emissions.” In addition, it is stated “the surprising reduction in PM emissions with this specific blend is considered to be due to synergistic effect of the renewable paraffinic diesel component and the oxygenate component present’. Further on page 3, lines 5-8 it is described that the results obtained in the present application show a synergistic activity of the renewable paraffinic diesel component and monoether having a molar mass from 128 to 300 g/mol, providing a beneficial effect on the cetane number in fuel blends. Additionally, at page 4, lines 11-12 it is described that the decrease in PM emissions occurs as a result of the presently claimed fuel composition and methods. The results in Fig. 1 and Table 2 of the application further illustrate that presently claimed percentage amounts of the core components in the fuel composition 
Therefore any combination of CLARK fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771